 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   NORMA MORENO,                                    Case No. 1:19-cv-01470-SAB

12                 Plaintiff,                         ORDER DENYING APPLICATION TO
                                                      PROCEED IN FORMA PAUPERIS
13          v.                                        WITHOUT PREJUDICE AND REQUIRING
                                                      PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                 APPLICATION

15                 Defendants.                        (ECF No. 2)

16                                                    TWENTY DAY DEADLINE

17

18         Norma Moreno (“Plaintiff”) filed the complaint in this action challenging the denial of

19 Social Security benefits. (ECF No. 1.) Plaintiff did not pay the filing fee in this action and
20 instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF

21 No. 2.) Upon review of Plaintiff’s application her house hold income exceeds thirty thousand

22 dollars per year.

23         In determining whether a certain income level meets the poverty threshold under Section

24 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

25 of Health and Human Services. See, e.g., Paco v. Myers, No. CIV. 13-00701 ACK, 2013 WL

26 6843057 (D. Haw. Dec. 26, 2013); Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL
27 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein). The 2019 Poverty Guidelines

28 for the 48 contiguous states for a household of two is $16,910.00. 2019 Poverty Guidelines,


                                                  1
 1 http://aspe.hhs.gov/poverty/19poverty.cfm (last visited August 1, 2019).                Based on the

 2 information provided, it does not appear appear that Plaintiff is entitled to proceed without

 3 prepayment of fees in this action. However, the court will provide Plaintiff with a long form

 4 application to proceed without prepayment of fees to complete and return.                If Plaintiff is

 5 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

 6 full.

 7          Based upon the foregoing, it is HEREBY ORDERED that:

 8          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 9          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

10                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

11          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

12                  $400.00 filing fee for this action, or (2) complete and file the enclosed

13                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

14                  Form) – AO 239; and

15          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

16                  to pay the filing fee and failure to comply with a court order.

17
     IT IS SO ORDERED.
18

19 Dated:        October 17, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                       2
